          Case 5:18-cv-00128-TES Document 42 Filed 04/23/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


DESTINY BAILEY et al.,

        Plaintiffs,

v.
                                                        CIVIL ACTION NO.
NEON COWBOY LOUNGE, INC., d/b/a                          5:18-cv-00128-TES
STRIPPERS; JOHN CHAMBERS; and
VEEDA CHAMBERS;

       Defendants.


                                          ORDER



        On April 22, 2020, Plaintiffs Destiny Bailey, Brianna Bridgeman, Heather

 Chrisley, Briyonna Floyd, and Isabella Uresti filed a Joint Motion to Enforce Settlement

 Agreement and for Civil Contempt [Doc. 39]. With regard to the briefing schedule for

 their Motion they have also asked the Court to shorten the time by which Defendants

 may file a Response. See [Doc. 40]. After review, the Court GRANTS Plaintiffs’ Joint

 Motion to Shorten Time [Doc. 40]. However, the Court gives Defendants until May 7,

 2020, to file any Response. There will be no Reply brief.

        The Court also GRANTS Plaintiffs’ Joint Motion for Telephonic Hearing [Doc.

 41] and schedules a telephonic conference for Plaintiffs’ Joint Motion to Enforce

 Settlement Agreement and for Civil Contempt at 1:00 p.m. on Tuesday, May 19, 2020.

 Call-in instructions will be emailed to counsel.
 Case 5:18-cv-00128-TES Document 42 Filed 04/23/20 Page 2 of 2



SO ORDERED, this 23rd day of April, 2020.

                               S/ Tilman E. Self, III
                               TILMAN E. SELF, III, JUDGE
                               UNITED STATES DISTRICT COURT




                                 2
